EXHIBIT 10.3

 

IRON MOUNTAIN INCORPORATED

2006 SENIOR EXECUTIVE INCENTIVE PROGRAM

 

1.

Participant. The sole participant in this Program shall be the President of Iron
Mountain Incorporated.

2.

Annual Limit on Incentive Compensation. The maximum amount payable under this
Program with respect to a fiscal year shall be the lesser of 1.0 times the
President’s annual base compensation for the fiscal year or $1,000,000.00 (the
“Annual Limit”).

3.

Eligibility for Incentive Compensation. While the outcome for the Corporation’s
fiscal year to which the incentive compensation relates is substantially
uncertain (but not more than 90 days after the start of that fiscal year), the
Compensation Committee of the Board of Directors shall establish the criteria
for the payment of the Annual Limit. Such criteria may be based on any one or
more of the following business criteria: EBITDA; OIBDA; gross revenues; growth
rate; capital spending; return on investment capital; free cash flow; operating
income; attaining budget; and achievement of stated corporate goals including,
but not limited to acquisitions, alliances, joint ventures, international
development and internal expansion. Any such criteria shall be adjusted as
necessary to reflect acquisitions. If such objectives are not fully achieved,
the Compensation Committee may provide that less than 100 percent of the Annual
Limit shall be payable.

Following the close of the fiscal year, the Compensation Committee shall certify
whether such criteria were satisfied.

 

4.

Discretion to Reduce Incentive Compensation. The Compensation Committee, after
consultation with the Chairs of the Audit and Executive Committees of the Board
of Directors, may, in its discretion, reduce the amount of incentive
compensation otherwise payable for the fiscal year based on any of the following
criteria: extent to which the objective financial measurements achieved for the
fiscal year satisfied the Corporation’s short-term or long-term goals;
stockholder confidence in the Corporation, as evidenced in part by the
Corporation’s stock price; and the effectiveness and wellness of the Corporation
as a whole, taking into account, for example, labor relations and other similar
matters.

5.

Effective Date; Right to Amend and Terminate. This 2006 Senior Executive
Incentive Program shall be effective as of May 25, 2006 and shall be first
applicable for the fiscal year that begins January 1, 2007; provided, however,
that the material terms of this Program must be approved prior to any payment
hereunder by an affirmative vote of a majority of the votes properly cast at a
duly held meeting of the stockholders of the Corporation at which a quorum
representing a majority of all outstanding common stock is present, in person or
by proxy.

The Program shall continue until terminated by the Board of Directors. The Board
of Directors reserves the right to from time to time amend, modify or suspend
this Program (or any part thereof).

 

 


--------------------------------------------------------------------------------

 

 

6.

Administration. This Program shall be construed and administered in such a
manner as to permit payments hereunder to satisfy the “performance-based”
exception of Internal Revenue Code Section 162(m), and regulations and rulings
promulgated thereunder (“Section 162(m)”). In the event that one or more members
of the Compensation Committee are not “outside directors” within the meaning of
Section 162(m), the duties of the Compensation Committee as set forth herein
shall be performed by a committee or subcommittee of the Board of Directors
consisting solely of two or more such “outside directors.”

 

 

 

--------------------------------------------------------------------------------